DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiazhong Luo on January 27, 2022.
The application has been amended as follows: 

1. (currently amended) A core layer for a plurality of information carrying cards, comprising
a thermoplastic layer defining a plurality of cavities therein; 
a plurality of inlay layers, each respective inlay layer comprising at least one electronic component, which is partially or fully disposed inside one respective cavity of the plurality of the cavities; and 
a crosslinked polymer composition disposed in the plurality of cavities and contacting  each electronic component, the crosslinked polymer composition comprising: 
	a base polymer resin selected from the group consisting of urethane acrylate, ester acrylate, silicone acrylate, epoxy acrylate, methacrylate, silicone, urethane and epoxy, 
wherein the crosslinked polymer composition at least partially defines an outer surface of the core layer, [[the]] each inlay layer is fully embedded inside the crosslinked polymer composition, and the outer surface of the core layer is an upper surface of the core layer opposite to a bottom surface of the thermoplastic layer.

3. (currently amended) The core layer of claim 1 wherein each respective inlay layer comprises a supporting film, and the respective at least one electronic component is embedded or mounted on the supporting film.

5. (currently amended) The core layer of claim 1 wherein, for each respective inlay layer, the at least one electronic component comprises at least one integrated circuit (IC) or a battery, wherein the at least one IC is partially or fully disposed inside the respective cavity and over the thermoplastic layer.

7. (currently amended) The core layer of claim 1, wherein the crosslinked polymer composition defines a respective portion of the upper surface of the core layer over  each respective cavity.

12. (currently amended) A core layer for a plurality of information carrying cards, comprising
a thermoplastic layer defining a plurality of cavities therein; 
a plurality of inlay layers, each inlay layer comprising at least one electronic component partially or fully disposed inside a respective cavity; and
a crosslinked polymer composition disposed in the plurality of cavities and contacting  each electronic component, the crosslinked polymer composition comprising: 
	a base polymer resin selected from the group consisting of urethane acrylate, ester acrylate, silicone acrylate, epoxy acrylate, methacrylate, silicone, urethane and epoxy, 
wherein the crosslinked polymer composition at least partially defines an outer surface of the core layer,  each inlay layer is fully embedded inside the crosslinked 
wherein  each respective cavity has a size the same as or larger than that of the respective inlay layer.

13[[14]]. (currently amended) The core layer of claim [[13]]12 wherein each respective cavity has a respective continuous surface profile solely defined by and inside the thermoplastic layer, the continuous surface profile having a respective bottom wall surface and a respective side wall surface.

14. (currently amended) The core layer of claim 12 wherein each inlay layer comprises a supporting film, and the respective at least one electronic component is embedded or mounted on the supporting film.

17. (currently amended) The core layer of claim 12, wherein the crosslinked polymer composition defines a respective portion of the upper surface of the core layer over  each respective cavity.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The examiner will consider information which has been considered by the Office in a parent application when examining a continuation application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.

Drawings
The drawings were received on November 9, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848